REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving receiving, by a first adapter of an identity governance exchange module, an identity governance message from a first identity governance resource for transmission of the identity governance message to a second identity governance resource, wherein the first identity governance resource includes an identity governance and administration system and the identity governance exchange module is interposed between the identity governance and administration system and the second identity governance resource for identity governance message flow therebetween; analyzing, by the first adapter, the identity governance message; selecting, based on the analysis, a routing policy to apply to the identity governance message; based on the routing policy, determining a select input queue from a plurality of input queues of the identity governance exchange module to receive the identity governance message; writing, by the first adapter, the identity governance message to the select input queue; routing the identity governance message from the select input queue to an output queue of the identity governance exchange module; and transferring, by a second adapter of the identity governance exchange module, the identity governance message from the output queue to the second identity governance resource, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Shorty teaches performing write operations in a multitenant cloud system that includes a first data center adapted to authenticate a first plurality of registered clients and located in a first geographic area, and a second data center adapted to authenticate a second plurality of registered clients and located in a second geographic area that is different from the first geographic area but does not teach that the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415